Case 19-25757-JNP                Doc 280       Filed 12/23/19 Entered 12/23/19 12:00:57                   Desc Main
                                              Document      Page 1 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in compliance with D.N.J. LBR 9004-2(c)                                Order Filed on December 23, 2019
                                                                                    by Clerk
     FOX ROTHSCHILD LLP                                                             U.S. Bankruptcy Court
     (Formed in the Commonwealth of Pennsylvania)                                   District of New Jersey
     Michael J. Viscount, Jr., Esquire
     Martha B. Chovanes, Esquire
     1301 Atlantic Avenue, Suite 400
     Atlantic City, NJ 08401
     (609) 348-4515/fax (609) 348-6834
     mviscount@foxrothschild.com
     mchovanes@foxrothschild.com

     Counsel to the Debtor and
     Debtor in Possession
                                                                         Chapter 11
     In re:
                                                                         Case No. 19-25757
     KLINE CONSTRUCTION CO., INC. 1 ,
                                                                         Judge: Honorable Jerrold N. Poslusny, Jr.
                                         Debtor.
                                                                         Hearing Date: December 19, 2019


               Recommended Local Form:                      Followed                  Modified


                              ORDER CONVERTING CASE TO CHAPTER 7

          The relief set forth on the following pages numbered 2 through 4, is hereby Ordered.




     DATED: December 23, 2019




 1
     The last four digits of Debtor’s federal tax identification numbers is 3037.



 Active\106205126.v4-12/20/19
Case 19-25757-JNP               Doc 280    Filed 12/23/19 Entered 12/23/19 12:00:57    Desc Main
                                          Document      Page 2 of 4
 Debtor: Kline Construction Co., Inc.
 Case No. 19-25757-JNP
 Caption: Order Converting Case to Chapter 7
 Page 2 of 4




         Upon the motion of the Debtor for conversion pursuant to 11 U.S.C. §1112(a) (the

 “Motion”), and stated orally under B.R. 9013, at an omnibus hearing on December 19, 2019, in

 the presence of counsel for the Acting United States Trustee, the Unsecured Creditors Committee,

 Magyar Bank, Prestige Capital Finance, LLC (“Prestige”), Selective Insurance Company of

 America (“Selective”) and other parties whose appearances are set forth on the record of the

 proceedings, and no objection having been expressed; there being adequate notice under the

 circumstances; and for good cause shown, it is:

         ORDERED that the Motion is granted, and this case shall be converted from chapter 11 to

 chapter 7 effective at 9:00 a.m. local time in Galloway Township, New Jersey on Monday,

 December 23, 2019; and it is further

                    ORDERED that the United States Trustee shall immediately appoint a chapter 7
  trustee in this case upon the conversion being effective at 9:00 a.m. on December 23, 2019;
  and it is further
         ORDERED that that within 14 days of the date of this Order the Debtor shall file:

             Amendments to previously filed schedules and statements, as necessary,

             All schedules and statements required by 11 U.S.C. § 521(a), if such documents have

              not already been filed,

             A schedule of all property which was acquired after the commencement of the case,

              but before the entry of this order,

             A schedule of executory contracts and unexpired leases entered into or assumed after

              the commencement of the case, but before the entry of this order,




 Active\106205126.v4-12/20/19
Case 19-25757-JNP               Doc 280    Filed 12/23/19 Entered 12/23/19 12:00:57            Desc Main
                                          Document      Page 3 of 4
 Debtor: Kline Construction Co., Inc.
 Case No. 19-25757-JNP
 Caption: Order Converting Case to Chapter 7
 Page 3 of 4



              A schedule of unpaid debts incurred after the commencement of the case, but before

               entry of this order; and it is further


         ORDERED that the Debtor shall:

              Immediately turn over to the chapter 7 trustee, all records and property of the estate in

               his/her custody or control, and

              Within 120 days of the date of this order, file a Final Report including an accounting

               of all receipts and distributions or a statement indicating why the report cannot be filed,

               and it is further


             ORDERED that the Court’s Fifth Interim Order Approving DIP Purchase and Sale

 Agreement and Authorizing Debtor to Obtain Financing from Prestige Capital Corporation and to

 use Cash Collateral [Dkt. No. 222] is hereby extended on the same terms and provisions set forth

 therein to permit the short term funding of the Debtor by sale of accounts to Prestige and use of

 cash collateral (a) to make payroll for two pay cycles, (b) to pay employees deemed by the chapter

 7 trustee to be necessary to transition the case to a chapter 7 subject to Magyar Bank’s approval

 on a weekly basis, which approval has been given for the week of December 23, 2019, (c) to secure

 the property of the estate, subject to Magyar Bank’s approval of costs, and (d) to pay such other

 amounts for such other purposes as are approved by Magyar Bank; provided that there shall be no

 expenditure of the proceeds of accounts receivable of bonded jobs without the consent of Selective,

 and it is further

             ORDERED that the Debtor shall not be required to relocate vehicles, equipment and other

 moving stock from regular storage areas, but is authorized to relocate and/or relinquish possession



 Active\106205126.v4-12/20/19
Case 19-25757-JNP               Doc 280    Filed 12/23/19 Entered 12/23/19 12:00:57       Desc Main
                                          Document      Page 4 of 4
 Debtor: Kline Construction Co., Inc.
 Case No. 19-25757-JNP
 Caption: Order Converting Case to Chapter 7
 Page 4 of 4


 of vehicles and equipment upon request of interested parties Caterpillar Financial Services

 Corporation, John Deere, PACCAR and/or Magyar Bank in the event that funds to do so are made

 available by creditors and contract counterparties having an interest therein, or otherwise under

 terms which are beneficial to the Debtor in the exercise of its business judgment, and it is further

             ORDERED that this Order is and shall be effective upon its entry.




 Active\106205126.v4-12/20/19
